Citation Nr: 1644452	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-26 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to May 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing has been associated with the record.  At such time, the undersigned held the record open 60 days for the receipt of additional evidence.  However, the Veteran did not submit any further evidence.  

Following the last adjudication of the case by the RO in a September 2012 statement of the case (SOC), additional pertinent evidence was added to the record.  However, the Veteran waived initial RO jurisdiction of this evidence at the Board hearing.  See Board Hr'g Tr. 2.  Accordingly, this evidence is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's combined service-connected disability picture is not shown to prevent her from obtaining and maintaining all forms of substantially gainful employment consistent with her educational and occupational background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by a July 2010 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  Additionally, the Social Security Administration (SSA) advised the RO in February 2016 that the Veteran's records at that agency had been destroyed.  Furthermore, as discussed at the hearing, while the Veteran believed that all relevant records had been obtained and submitted to VA, the undersigned held the record open for 60 days in the event that she desired to submit any further evidence.  However, to date, she has not done so.  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Furthermore, VA examinations have been conducted throughout the period of appellate review, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2).  There is no indication that her symptoms have materially increased in severity since the last VA examinations.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the evidentiary record appears to be complete.

Finally, in August 2016, the Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2016 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected disabilities was solicited, to include the type and frequency of the symptoms she experiences as a result of such disabilities, as well as the impact such has on her ability to obtain and retain employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as indicated, the Veteran was provided the opportunity after the hearing to submit further evidence; however, she did not do so.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

As indicated, the Veteran in this case is seeking a TDIU.  In her July 2010 VA Form 21-8940, she wrote that she had last worked full-time and became too disabled to work in February 1997.  She further reported that her service-connected oophorectomy prevented her from securing or following substantially gainful employment since that time, and she left her last job due to the disability.  Prior to that time, she had worked full time as a counselor in a prison.  She indicated that she had a Master's degree in psychology and a Bachelor's degree in business, and was a Licensed Practical Nurse (LPN).  

At her August 2016 Board hearing, the Veteran testified that her service-connected disabilities preclude her from working because she can hardly use her hands due to arthritis; cannot stand or walk; and has problems with prolonged sitting because her knees and hips start to hurt.  Board Hr'g Tr. 6, 12, 16.  She further explained that her prior job as a teacher involved standing in front of a classroom and teaching classes for 40 hours per week.  Board Hr'g Tr. 13.  

The Veteran's claim for a TDIU was raised as a component of an increased rating claim filed in May 2009, thereby beginning the appeal period now before the Board. 

A.  Applicable Law

(1) Schedular Criteria & General Considerations

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992); accord Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  The responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore, 26 Vet. App. at 381. 

Veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

(2) Gainful Employment

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a). 

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  "Marginal employment, for example, as a self-employed farmer or other person, while employed in his or her own business, or at odd jobs or while employed at less than half the usual remuneration will not be considered incompatible with a determination of unemployability, if the restriction, as to securing or retaining better employment, is due to disability."  38 C.F.R. § 4.17(a); see also Moyer v. Derwinski, 2 Vet. App. 289, 295 (1992) (applying the definition of "marginal employment" in § 4.17(a), which concerns TDIU pension claims, to TDIU a compensation claim). 

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income" prior to when he was last employed.  See Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous SSA regulations) (addressing a situation where "the exact nature of the Veteran's day-to-day work activities is unclear; however, it is not disputed that he runs his own business managing pension investments," where he is "responsible for hiring employees and meet[ing] individually at least four times per year with each of his '20 investment clients.'") (internal citations omitted). 

An "ability to work only a few hours a day or only sporadically," such as maintaining part-time self-employment as a counselor and tutor, is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The phrase "unable to . . . follow a substantially gainful occupation" is most naturally construed to refer to an inability to pursue the means of earning a reasonable living.  Under this standard, not every period of inability to work would establish an inability to pursue a substantially gainful occupation.  In view of the availability of medical leave, leaves of absence, and other routine accommodations for periods of incapacity, it is reasonable to conclude that some periods of incapacity or time lost from work would not preclude a Veteran from securing or maintaining substantially gainful employment.  VAOGCPREC 5-2005.

VA regulations suggest that the determination as to a Veteran's ability or inability to follow a substantially gainful occupation must be based upon consideration of such factors as the frequency and duration of any episodes of incapacity, the Veteran's employment history and current employment status, and the Veteran's annual income from employment, if any.  VAOGCPREC 5-2005.

When a Veteran is actually employed, the nature of the employment and the extent of annual earnings from such employment are relevant in determining whether the Veteran is able to follow a substantially gainful occupation.  VAOGCPREC 5-2005.

It is not possible to identify a generally-applicable minimum period of incapacity that will be sufficient to render a Veteran unable to follow a substantially gainful occupation.  Rather, that determination must be based on the facts of each individual case, taking into account such factors as the frequency and duration of periods of incapacity or time lost from work due to disability, the Veteran's employment history and current employment status, and the Veteran's annual income from employment, if any.  VAOGCPREC 5-2005.

The Board must consider the evidence and determine whether the Veteran would be able to obtain or maintain a substantially gainful occupation-or, put another way, whether the Veteran is capable of more than marginal employment. Ortiz-Valles v. McDonald, 28 Vet. App. 65, 72 (2016).  

(3) Employability

In determining employability, consideration may be given to a Veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The central inquiry is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability-not whether a Veteran is unemployable solely due to his/her service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Even if a claimant terminated his employment as a result of non-service-connected disabilities, the Board must make clear to what extent this fact is even relevant to a determination that the service-connected disabilities do not prevent him from undertaking any substantially gainful employment.  Floore, 26 Vet. App. 376; accord Hatlestad, 5 Vet. App. at 529.  In doing so, if it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

An assessment of TDIU entitlement based on the combined effects of all service-connected disabilities should address all such disabilities.  Therefore, the cumulative effects (functional impairment) of all service-connected disabilities should be addressed in determining if the service-connected disabilities prevent substantially gainful employment.  Floore, 26 Vet. App. 376; accord Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013).

(4) Extraschedular Consideration

It is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

B.  Discussion

In this case, the Board finds that a TDIU is not warranted because the Veteran's service-connected disabilities are not shown to preclude her from all types of sedentary employment, including those consistent with her prior experience, education, and background in teaching and air traffic control.  

During the appeal period, the Veteran has been service-connected for (1) history of left knee surgery with phlebitis, with ankylosis and instability, rated as 20 percent from September 19, 2006, and 50 percent from October 30, 2015; (2) degenerative arthritis/peroneal tendonitis, left ankle, with ankylosis, rated as 10 percent from April 1, 2003, and 30 percent from January 6, 2011; (3) bilateral salpingo-oophorectomy, rated as 20 percent since June 1, 1981; (4) osteoarthritis of the right knee, rated as 10 percent since September 19, 2006; (5) osteoarthritis of the left knee with limitation of motion, rated as 10 percent from September 19, 2006, to October 30, 2015; (6) tenosynovitis, left wrist, with history of surgical decompression, rated as 10 percent since January 6, 2011; (7) 	fibrocystic breast disease, rated as noncompensable since June 1, 1981.  

The Veteran's combined disability rating has been 60 percent since September 19, 2006; 70 percent since January 6, 2011; and 80 percent from October 30, 2015.  This combined disability rating meets the criteria for award of a schedular TDIU since the May 15, 2009, date of claim, when incorporating the bilateral factor under § 4.26, because her combined orthopedic disabilities (affecting the upper and lower extremities) are considered a single disability.  See 38 C.F.R. § 4.16(a).  This results in a single disability rating of 60 percent or more.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  

As the Veteran identified in her VA Form 21-8940, she has a Master's degree in psychology and a Bachelor's degree in business; and was a LPN.  

In light of the Veteran's service-connected disabilities, and when considering her education and work background, the evidence does not show that she is incapable of more than marginal employment.  Rather, the evidence shows that, while she does experience functional impairment as a result of her service-connected disabilities, her nonservice-connected disabilities preclude employment.  

For instance, an April 2009 VA Aid and Attendance (A&A) examination indicates that the Veteran was bedridden, used crutches, and needed assistance with activities of daily living due to a nonservice-connected condition (a right ankle fracture).  Similarly, she wrote in a December 2009 statement that she had to hire help while laid up with a broken ankle (the same right ankle fracture).  A January 2010 statement from a private doctor provides a consistent assessment.  This evidence shows a significant impairment, but due to a nonservice-connected ankle condition.  

A January 2010 VA Housebound examination shows symptoms involving stiffness in the Veteran's knees.  She had restrictions getting into a bathtub and needing a rollator walker, but these were again due to nonservice-connected conditions.

Notwithstanding her limitations, an April 2010 VA medical center administrative note shows that she was on her feet "a great deal of the time" to care for her 5 year old grandson.  

An August 2010 VA examination shows upper extremity functional effects involving some difficulty with dressing, bathing, and grooming due to symptoms including coldness, and fatigability; numbness in the hands and toes; and decreased pain/pinprick in dorsum hand/forearm.  Lower extremity functional effects involved using a walker and two crutches for osteoarthritis knee/ankle problems due to fatigability, pain, edema, and aching; paresthesias in the toes and feet; and numbness in the hands and toes.  The Veteran was unable to stand more than a few minutes or walk more than a few yards.  On physical examination, she had decreased effort from pain and strength from underuse and pain with most motions in joints.  The VA examiner noted that the Veteran opted not to resume work because of worsening pain and fatigue with standing and walking, such that she was too short of breath for almost any duties.  The VA examiner determined that this was probably from a nonservice-connected respiratory condition or deconditioning from arthritic pain.  The VA examiner ultimately found that difficulty walking made it impossible for her to complete her teaching duties and getting to the restroom during her possible breaks from classroom lecturing.  Additionally, her inability to stand made 50 minutes of lecturing on her feet impossible.  However, the VA examiner felt that her condition would not prevent her from doing sedentary work on a full or part-time basis.

This VA examiner, as with the earlier evidence, continues to show that the Veteran's service-connected disabilities result in functional impairment; however, it is her nonservice-connected disabilities, including neurological impairment affecting the bilateral upper and lower extremities as well as a right ankle fracture, that preclude her from obtaining and maintaining substantially gainful employment. 

The Veteran's private doctor completed a second A&A examination report in January 2011.  He noted that the Veteran could not dress, bathe, or walk in and out of the house unassisted.  He determined that she required the assistance of another person to protect her from the hazards of daily living due to diagnosed disabilities.  She was debilitated from severe osteoarthritis and medical conditions.  The contributed diagnoses were osteoarthritis, diabetes, hypertension, and hyperlipidemia.  

A second VA A&A examination in May 2011 showed that the Veteran was no longer able to drive due to a stroke.  The VA examiner noted that there was a change from the last examination because of a stroke episode and loss of ability to drive or ambulate without walker with increased risk falls.  However, the VA examiner also found that the service-connected disabilities in the knee were primarily responsible for her inability to normally walk in and out of her home (stroke and other illnesses contributed to a smaller degree) and were primarily responsible for occasional inability to toilet herself and the need for a bedside commode.  The VA examiner explained that these disabilities were about equally responsible for inability to bathe normally and inability to ambulate to properly and normally feed herself, and these contributed to, but were not primarily responsible for, her decreased ability to dress.

According to a VA medical record one month later, in June 2011, the Veteran had to prepare her own meals now and was finding this physically difficult to do, basically eating cereal, soups, and sandwiches.  The friend that had been staying with her had moved, and so the Veteran no longer had assistance in activities of daily living.  However, she continued to be the main care-giver for her 7 year old grandson.  On physical examination, the Veteran appeared "frail," using a rollator walker for ambulatory assistance.  The listed diagnoses were all nonservice-connected medical conditions (diabetes, hypertension, congestive heart failure, peptic ulcer disease, and hyperlipidemia).  

Although the May 2011 VA examination and June 2011 indicate some decreased locomotion due to her service-connected knee disabilities, an August 2011 VA examination more comprehensively evaluated her service-connected conditions.  On examination of her service-connected bilateral salpingo-oophorectomy, the VA examiner found that the Veteran had continued chronic lower abdominal pain and overall abdominal pain, but this was attributable to diverticulitis.  She also had intermittent hot flashes while sleeping, occasional vaginal discharge, frequent pelvic and abdominal pain, and incontinence requiring absorbent material that must be changed 2 to 4 times per day.  The VA examiner concluded  that the Veteran was employable in regard to her bilateral salpingo-oophorectomy and fibrocystic breast disease.  

With regard to the Veteran's service-connected bilateral knees and left ankle disabilities, the VA examiner noted such functional effects as less movement than normal, excess fatigability, and pain.  The VA examiner felt that the Veteran was employable in regard to her left ankle and bilateral knee conditions if she were accommodated with a sedentary position that does not require standing or walking except for short periods and short distances and was handicap assessable for using assistive ambulatory devices.

This VA examination, as with the earlier evidence, shows that the Veteran's service-connected disabilities, when considered apart from her nonservice-connected conditions, do not preclude employment.  

Subsequent VA medical records show extensive treatment for the Veteran's multiple medical conditions, including a new onset of "severe" neuropathy in her lower extremities in December 2012.  In September 2014, she complained of increased neuropathy pain.  She was admitted for inpatient care in November 2015.  The VA medical center received a call from her private doctor, who reported that he had taken care of the Veteran for years and that she had declined to the point where her family could no longer care for her. According to a November 2015 VA Social Work note, the Veteran, prior to being hospitalized for an extensive length of time, was living at home with two of her sons and two personal caregivers that lived with her and cared for her around the clock. The Veteran reported that her caregivers prepared all meals, handled her laundry, medication regime, and assisted with set up so that she could handle her activities of daily living as much as she could.  According to a December 2015 VA Physical Therapy record, the Veteran again stated she had two grown adult sons at her home who were willing to assist her as needed.  With regard to her disability, the physical therapist found that the Veteran had moderate contractures at the bilateral lower extremities and painful range of motion.

More recently, a January 2016 VA Palliative Care note, consistent with prior records showing the same, indicates that the Veteran had chronic multiple medical conditions which were likely to cause a decline in health status. According to a February 2016 VA Palliative Care Consultation, the Veteran had been admitted at a private hospital for an extensive period of time with complications from a small bowel obstruction, bowel necrosis, multiple intraabdominal abscesses and underwent surgery.  It was again summarized that the Veteran had chronic multiple medical conditions, to include adult failure to thrive coupled with chronic pain syndrome and a longstanding history of heart disease, and was likely to have a continued decline in health status. 

Most recently, the Veteran underwent a VA examination in May 2016.  At that time, she complained of "sharp stabbing pains in left knee every time I move, it is sore and unbearable all the time."  She had flare-ups where the pain was "sometimes . . . almost unbearable."  She complained that could not stand or walk, bend or straighten her left knee "hardly at all," and it was extremely painful if she did.  The VA examiner found that the Veteran had contracture of the left knee after having been bedridden for 8 months, and she was currently wheelchair bound and unable to stand/walk.  The VA examiner explained that the Veteran had been bedridden for 8 months after abdominal surgery and had been unable to walk due to contractures and weakness.  Physical examination showed muscle atrophy due to bedridden status due to other medical issues for the past 8 months, plus ankylosis on the left side.  The VA examiner concluded that her condition impacted her ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.) because she was unable to stand or walk, and she ambulated with a wheelchair at that time.  

This VA examination shows a worsening disability picture in the Veteran's lower extremities, but one due to the effects of a surgery for a nonservice-connected medical condition.  

Again, at her August 2016 Board hearing, the Veteran testified that she had stopped working in 1997 after having a heart attack, but her service-connected left knee condition also played a part. Board Hr'g Tr. 3-4, 5.  She described having had 3 heart attacks and 1 transient ischemic attack.  Board Hr'g Tr. 6.  She could not wash her hair, and she needed help with meals, doing laundry, and running errands.  Board Hr'g Tr. 8.  She also described having diabetes and neuropathy, and she could not stand or walk.  Board Hr'g Tr. 12.  She had problems with prolonged sitting because of her knees and hips started to hurt, so she felt that she could not do a desk job.  Board Hr'g Tr.  16.  

Overall, to summarize, this evidence establishes that it is not solely the Veteran's service-connected disabilities that preclude employment.  In this regard, while such disabilities do result in functional impairment, as described above, the evidence demonstrates that she is rendered unemployable as a result of her nonservice-connected disabilities.  At her Board hearing, she indicated that the symptoms in her lower extremities primarily precluded employment in her prior capacity as a teacher because she could not sit or stand for a prolonged period.  It appears more reasonable to conclude, however, that her prior jobs as a teacher and air traffic controller would allow the Veteran to adapt to such sedentary working environments with reasonable accommodations.  As a practical matter, it is likely true that she would, in fact, be unable to return to either of these positions, but this would be due to the severity of her nonservice-connected conditions.  When considering her service-connected disabilities in isolation, the evidence does not support a finding that she would be precluded from more than marginal employment. 

To conclude, the Board finds that the Veteran's service-connected disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not been shown to render her unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; 4.16(a); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, even after resolving all reasonable doubt in the Veteran's favor, a TDIU is not warranted. 



ORDER

A TDIU is denied.



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


